Fuchsberg, J.
(concurring). Although I did not subscribe to the court’s rationale in the Rizzo case (see People v Rizzo, 40 NY2d 425, 430 [concurring opn]), I would ordinarily follow it in the present case on constraint of the doctrine of stare decisis. Rizzo, as I believe the dissent of Mr. Justice J. Irwin Shapiro at the Appellate Division persuasively demonstrates, mandates that the search and seizure under scrutiny here be sustained.
However, the majority having today limited the holding in Rizzo, I am no longer so constrained (People v Perez, 42 NY2d 971, 972 [Jasen, J., concurring]). I therefore cast my vote for affirmance on the ground that section 474 of the Tax Law may not be read to authorize "entry and search of a residence, without consent” (People v Rizzo, 47 AD2d 468, 471, affd on other grounds 40 NY2d 425).
Chief Judge Breitel and Judges Jones and Cooke concur with Judge Wachtler; Judge Fuchsberg concurs in a sepa*130rate opinion; Judges Jasen and Gabrielli, dissent and vote to reverse on the dissenting memorandum by Mr. Justice J. Irwin Shapiro at the Appellate Division (57 AD2d, at pp 848-850).
Order affirmed.